Citation Nr: 1528095	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-01 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis, claimed as secondary to the service-connected disability of postoperative residuals of a nasal injury.  

2.  Entitlement to service connection for allergic rhinitis, claimed as secondary to the service-connected disability of postoperative residuals of a nasal injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1979 to July 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2012, the Board remanded the Veteran's claims of entitlement to service connection for sinusitis and allergic rhinitis for additional development.  In June 2013, the Board again remanded the matter in order to obtain updated records and to obtain a new medical opinion.  The matter is back before the Board for appellate consideration.

The Veteran testified at a Board hearing before an Acting Veterans Law Judge in July 2011.  A transcript of that hearing is associated with the electronic record.  In April 2015, the Board sent the Veteran a letter informing her that the Acting Veterans Law Judge who conducted that hearing was no longer employed by the Board, providing the Veteran with 30 days from the date of the letter to request a new hearing before the Board.  In May 2015, the Board received a letter from the Veteran indicating that she did not wish to appear at another Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

VA has a duty to assist a claimant in the development of a claim. This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regrettably, another remand is necessary in this case in order to obtain another medical opinion.    

A review of the service treatment records show that the Veteran sustained a nasal injury in 1979 and underwent a septoplasty in April 1980.  After reinjuring her nose in 1981, the Veteran underwent a septorhinoplasty in February 1982 to treat the septal nasal deformity.  

After service, but before the Veteran filed her claim that is now before the Board, VA afforded the Veteran an examination in July 2006 for her claim of service connection for postoperative residuals of a nasal injury, claimed as a deviated septum.  The Veteran presented for the clinical interview complaining of allergic rhinitis symptoms daily that were worse during the fall and spring seasons.  An ear, nose, and throat examination revealed minimal nasal mucosal congestion and a minimal whitish tick drainage.  There were no other abnormalities.  X-ray images of the nasal were normal.  The examiner diagnosed the Veteran with "remote nasal injury, reinjury and surgery x2 with residual ... [and] allergic rhinitis, chronic, symptomatic."    

VA treatment notes from August 2007 document x-ray images of the sinuses that show slight clouding of the right ethmoid sinus consistent with mild mucosal thickening.  The sinuses were otherwise radiographically clear.  The attending VA clinician diagnosed the Veteran with sinusitis and allergic rhinitis.   

In February 2008, the Veteran filed claims of entitlement to service connection for sinusitis, with a history of nasal injury, status post septorhinoplasty, and for allergic rhinitis.    

In a March 2008 statement, the Veteran supplemented her claims for service connection by pointing to previous diagnoses of sinusitis and allergic rhinitis as noted in rating decisions of record, particularly, a January 2008 rating decision that continued a noncompensable rating for postoperative residuals of an in-service nasal injury.  She further contended that sinusitis and allergic rhinitis were due to her deviated septum and nasal injuries.  

In October 2008, VA afforded the Veteran an examination for her claims of service connection for sinusitis and allergic rhinitis.  The Veteran reported sinus headaches for 10 to 14 days at a time on a monthly basis.  She reported burning and itching of the eyes, as well as sneezing and rhinorrhea.  No nasal polyps were present.  Additionally, no obstruction of one or both nostrils was noted.  The examiner did comment on the Veteran's narrow nasal passages that were "prone to collapse with forceful intake of air through the nose."  The examiner denied any septal deviation.  There was mild tenderness noted on palpation over the paranasal sinuses.  The examiner diagnosed the Veteran with nasal injury with deviated nasal septum status postoperative, remote, with residuals.  He also diagnosed the Veteran with allergic rhinitis and chronic sinusitis.  

With regard to causation, the examiner noted that the Veteran's disease primarily involved or originated from the nose.  However, the examiner noted the lack of medical evidence that nasal injury or surgery caused allergic rhinitis.  He explained that a deviated nasal septum due to trauma or surgery could cause or aggravate chronic sinusitis due to obstruction of the sinus outlet/window.  But that was not likely in the Veteran's case, opined the examiner, due to the mild ethmoidal sinusitis demonstrated on the August 2007 x-ray images and the lack of demonstrable nasal septal deviation.  Additionally, the examiner pointed to the Veteran's allergic rhinitis, contending that the rhinitis was much more likely to be the cause of the chronic sinusitis.  For these reasons, the examiner commented that the Veteran's allergic rhinitis and chronic sinusitis were not caused by nasal injuries and subsequent surgeries during the Veteran's service.  

The Veteran submitted a January 2010 private treatment note that documents the Veteran presenting with sinus drainage and discharge over the previous two weeks.  Present symptoms were sore throat, cough, and congestion.  There was no maxillary or frontal sinus tenderness.  The attending physician diagnosed the Veteran with a respiratory tract infection.  Next, an April 2010 private treatment note documents the Veteran receiving treatment for a one week history of coughing, congestion, and ear pain.  An ear, nose, and throat examination revealed no maxillary or frontal sinus tenderness.  There was purulent nasal discharge with nonpatent turbinates.  There was oral mucosa of the throat.  The attending physician diagnosed the Veteran with acute sinusitis.  Two weeks later, still in April 2010, the Veteran presented at the same private treatment provider complaining of the same symptoms.  The ear, nose, and throat examination revealed a tender face but a clear throat.  The attending physician diagnosed the Veteran with sinusitis and allergies.  No nexus opinion was provided for these conditions, and no comment was provided with regard to postoperative residuals of a nasal injury.  

In March 2012, the Board remanded the claims for a new VA examination and to obtain private treatment records.  Consequently, the VA afforded the Veteran an examination in June 2012.  The examiner ultimately concluded that allergic rhinitis was less likely as not caused by a result of the Veteran's active service or aggravated by postoperative residuals of a nasal injury because there was no evidence in the service treatment records and post-service records that showed allergic rhinitis.  The examiner did not provide an opinion on sinusitis because the examiner did not diagnose the Veteran with chronic sinusitis at that time.  Concluding, the examiner recommended a physician who specialized in ear, nose, and throat conditions for any additional clarification, noting that she specialized in internal medicine.  The Board subsequently remanded the claims for an additional examination in June 2013.  

Thus, in July 2013, the Veteran was afforded another examination for her claims.  The examiner affirmed the June 2012 examiner's contention that the Veteran did not have chronic sinusitis after inspecting x-ray images taken of the Veteran's sinuses in June 2012.  Regarding allergic rhinitis, the examiner concluded that the condition was not caused by nasal surgery or by military service.  In an addendum opinion from October 2013, an ENT doctor noted that he had reviewed the Veteran's electronic record, to include the Veteran's private treatment records, and opined that the Veteran's nasal fractures and surgeries "had nothing to do with allergic rhinitis and sinusitis."  The examiner provided no rationale for any opinion rendered.  

Unfortunately, another medical opinion is required in order to provide rationale for the conclusions reached in the October 2013 opinion.  In rendering his opinion, the examiner cited to his review of the Veteran's in-service and post-service medical records to support his conclusion that postoperative residuals of a nasal injury or military service itself had "nothing to do with allergic rhinitis and sinusitis."  This opinion is inadequate for VA purposes for a few reasons.  

First, the Board notes that the Veteran has remained largely consistent in her reports of the onset of sinus conditions after or contemporaneous to her in-service sinus surgeries.  In providing a requested opinion, an examiner must acknowledge and discuss the Veteran's lay statements regarding the onset or aggravation of symptoms during service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Thus, on remand, the examiner should account for the Veteran's lay statements regarding any sinus conditions having a temporal relationship with the Veteran's septorhinoplasty in April 1982.  

Next, the examiner provided an opinion that addressed whether postoperative residuals of a nasal injury caused allergic rhinitis or sinusitis.  He did not address whether residuals of a nasal injury could have aggravated allergic rhinitis and chronic sinusitis.  Last, a new opinion is necessary because the October 2013 addendum opinion contained no accompanying rationale upon which the Board could rely in adjudicating the matter.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the October 2013 opinion, or if he is not available, to another examiner who is similarly qualified.  If an opinion cannot be provided without an examination, one should be provided.  

(a)  The examiner should identify any and all upper respiratory disorders, to include allergic rhinitis and sinusitis, chronic or acute, the Veteran has had at any time since she filed her claim in February 2008.  

The Veteran has received diagnoses of chronic sinusitis, allergic rhinitis, and allergies.  If the examiner concludes the Veteran does not have one of these conditions or has not had one of these conditions during the pendency of the Veteran's appeal, please explain why.

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sinus condition, to include sinusitis and/or rhinitis, was caused by her service-connected postoperative residuals of a nasal injury. 

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any sinus condition, to include sinusitis and/or rhinitis, was aggravated (permanently worsened) by her service-connected postoperative residuals of a nasal injury.

In providing an opinion on this question, the examiner is asked to address the October 2008 VA medical opinion in which the examiner noted the Veteran's narrow nasal passages that were "prone to collapse with forceful intake of air through the nose."  Was this condition caused by the Veteran's septoplasty in April 1980 or septorhinoplasty in April 1982, and, if so, did it permanently worsen the Veteran's claimed allergic rhinitis or sinusitis?  

(d)    The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sinus condition, to include sinusitis and/or rhinitis, had onset during the Veteran's active service or was caused by her active service; specifically, in his opinion, the examiner is asked to address the Veteran's competent lay assertions that she suffered from congestion and allergic rhinitis symptoms subsequent to or contemporaneous with her in-service nasal surgeries.  

Please provide a detailed rationale for any opinions rendered.  

2.  Then readjudicate the issue on appeal. If any benefit sought is not allowed, provide the Veteran and her representative, if she has obtained one, with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


